DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-19 are pending in the current application and are examined below.

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim limitation "the method dos not include" is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 11-12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the prepared metal powder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of “metal powder” there is no previous recitation of a “prepared metal powder”. 
Claim 11 recites the limitation “wherein the heated mixture is the molded body” in line 7. While there is a previous recitation of “the mixture” in claim 1 and claim 11, there is no previous recitation of “heated mixture”. While the mixture is heated in claim 1 to a temperature of 800 to 1100 C, it is not clear if this is intended to mean that the molded body is heated to this temperature instead of the mixture, or some other meaning. Claim 12 is rejected as it depends from claim 11 and does not solve the above issue. 
Regarding claim 18, the term "coarse" in claim 18 is a relative term which renders the claim indefinite.  The term "coarse" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While coarse pulverization process is mentioned several times in the specification such as in the first full paragraph on pg. 7 of the specification, there is no scope given to explain what falls within a “coarse” pulverizing process as opposed to a regular pulverizing process.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites the limitation “wherein the pulverizing process includes a coarse pulverizing process, a hydrogen pulverizing process, or a jet milling process”. However, claim 17 specifically notes that “the method does not include a pulverizing process”. As claim 18 depends from claim 17, and claim 17 already disclaims all pulverizing processes, it is not clear how claim 18 further limits claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7569114 B2 of Komuro.
As to claims 14 and 15, Komuro discloses NdFeB based magnetic powder and a fluoride film formed on a portion or whole of a surface of said magnetic powder, wherein said fluoride film is mainly composed of at least one compound selected from the group consisting of TbF3 and DyF3, wherein said magnetic powder has an average particle size of 1 to 100 μm (Komuro, claim 1; as there is a film on a portion or a whole of the powder, this film would insulate the powder, thereby meeting the claims). Komuro specifically discloses Example 2 where NdFeB powder used in the example 2 was powder of particle size of 5 μm diameter for use of sintering, in which main phase was Nd2Fe14B (Komuro, col 4, lines 35-39). Komuro discloses that the range of NdF3 thickness on the surface is from 0.1 μm to 10 μm (Komuro, col 4, lines 61-64). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5057148 A of Micheli in view of JP 2012-142388 A (as cited on IDS with provided English translation) of Miyamoto
As to claim 1, 8, and 13, Micheli relates to a method for producing mixtures of rare earth metals and alloys thereof with iron and cobalt by a calcium reduction-diffusion process (Micheli, col 1, lines 8-11). Micheli discloses specifically where 184 grams of neodymium oxide (Nd2 O3), with 92 grams of calcium (as calcium or reactive compounds thereof, e.g., CaH) 215 grams of iron and 27 grams of FeB were heated for six (6) hours in a controlled atmosphere furnace to a temperature of about 1000° C. to reduce the Nd2 O3 to Nd and diffuse it into the iron-boron (Micheli, col 3 line 64 – col 4 line 4; meeting the limitations of preparing a mixture of neodymium oxide, boron in the ferroboron powder, iron, and the reducing agent calcium and the heating 
However, Micheli does not explicitly disclose where a fluoride is mixed with the components. 
Miyamoto relates to a method for producing a rare earth magnet typified by a neodymium magnet, and more particularly to a method for producing a rare earth magnet having a high coercive force while ensuring a high magnetic flux density (Miyamoto pg. 1 of description translation, lines 10-12). Miyamoto teaches where a powder of a rare earth magnet material having a composition of R-T-B (R: rare earth element, T: Fe or Fe + Co) is added to a metal or alloy fluoride and mixed, and the resulting mixed powder is molded into a bulk body, followed by hot plastic working at 550 to 800 ° C (Miyamoto, pg. 2 of description translation, lines 12-17). Miyamoto teaches that this increases the magnetic flux density and at the same time increase the coercive force by actively utilizing hot plastic processing for crystal orientation of the rare earth magnet (Miyamoto, pg. 2 of description translation, lines 7-9). Miyamoto teaches that metal or alloy fluoride penetrates deeply into the magnet material along the grain boundaries and the deformation slip surface by hot plastic working, and the magnetic effective grain size is refined by the magnetic breaking action. Therefore, a high coercive force can be achieved (Miyamoto, pg. 2 of description translation, lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of mixing the rare earth magnet material with a metal or alloy fluoride and hot plastic working as taught by Miyamoto into the method of making a rare earth magnet as disclosed by Micheli, thereby increasing the magnetic flux density and at the 

As to claim 3, Micheli discloses that after reduction, the mass is heated for a sufficient period to diffuse the Nd into the Fe and B and form a mixture which consists primarily of Nd2Fe14B intermetallic (Micheli, col 3, lines 11-15). 

As to claim 4, Micheli does not explicitly disclose where the prepared metal powder has a size of 0.5 to 10 μm.
Micheli does note that in the prior art, it is known to grind particles small enough (i.e. about 1-5 microns) to contain a preferred magnetic domain (Micheli, col 1, lines 45-46). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a powder of 1-5 microns and thereby contain a preferred magnetic domain.
The MPEP notes that “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
As Micheli discloses a substantially identical process for preparing a metal powder, see claim 1 rejection above, there is a prima facie case that the process would produce a powder with a size of 0.5 to 10 μm.

With respect to claims 5-7, these claims further limit each of the categories of fluorides delineated in claim 1: a fluoride of a group 1 element, fluoride of a group 2 element, or a transition metal fluoride. However, these claims only further limit each of these groups in turn and do not change the original limitations in claim 1 which allows for selection of fluorides of any 
As such, Miyamoto’s disclosure of a transition metal fluoride, particularly AlF2 (Miyamoto, pg. 4 of description translation, line 3) meets the claim limitation. 

As to claim 9, Miyamoto discloses that the addition amount of the fluoride of the metal or alloy is preferably an amount converted to the metal or alloy and is 0.4% by mass or more of the mixed powder (Miyamoto, pg. 4 of description translation, lines 9-10). As Miyamoto discloses that the use of fluoride increases the magnetic flux density and at the same time increase the coercive force by actively utilizing hot plastic processing for crystal orientation of the rare earth magnet (Miyamoto, pg. 2 of description translation, lines 7-9) these results occur across the disclosed range and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select between 1 and 5% fluoride to achieve these properties.
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP 2144.05(I).
Thus, there is a prima facie case that the currently claimed range would be obvious in light of the disclosed range for fluoride in Miyamoto. 

As to claim 10, Miyamoto discloses that the fluoride is coated on the crystal grains and the deformation sliding surface, and the magnetic effective grain size is refined by the magnetic dividing action, so that a high coercive force can be achieved (Miyamoto, pg. 5 of description translation, lines 7-9; meeting the limitation of forming a fluoride insulating film formed on the surface of the metal powder as if the fluoride is coated on the crystal grains, it must be an insulating film).


As to claim 12, Micheli discloses where the cake was ball milled with 400 ml of neodecanoic acid to form a fine powder (Micheli, col 4, lines 14-15). 

As to claim 14, Micheli discloses a mixture which consists primarily of Nd2Fe14B intermetallic (Micheli, col 3, lines 11-15). Miyamoto discloses that the fluoride is coated on the crystal grains and the deformation sliding surface, and the magnetic effective grain size is refined by the magnetic dividing action, so that a high coercive force can be achieved (Miyamoto, pg. 5 of description translation, lines 7-9; meeting the limitation of forming a fluoride insulating film formed on the surface of the metal powder as if the fluoride is coated on the crystal grains, the fluoride coating would be insulating the powder).
However, the combination of Micheli and Miyamoto does not explicitly disclose where the metal powder size is 0.5 to 10 μm.
Micheli does note that in the prior art, it is known to grind particles small enough (i.e. about 1-5 microns) to contain a preferred magnetic domain (Micheli, col 1, lines 45-46). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a powder of 1-5 microns and thereby contain a preferred magnetic domain.
The MPEP notes that “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
prima facie case that the process would produce a powder with a size of 0.5 to 10 μm.

As to claim 15, Miyamoto disclosures a transition metal fluoride, particularly AlF2 (Miyamoto, pg. 4 of description translation, line 3).

As to claim 16, Micheli does not disclose a surface treating process and therefore meets the claim limitation.

As to claim 17, the combination of Micheli and Miyamoto discloses the method of forming a metal powder as shown in the rejection of claim 1 above. All that separates claim 1 from claim 17 is a negative limitation that the method does not include a pulverizing process. Micheli discloses the a specific example of its process in Batch No. 1, 50 grams of the cake (i.e. the mixture of neodymium oxide, boron, iron, and calcium reducing agent) was mixed with 200 ml of neodecanoic acid and heated for 24 hours and the cake disintegrated in the acid leaving a powder comprising principally neodymium, the Nd Fe-B intermetallic and calcium neodecanoate (Micheli, col 4, lines 7-11). Micheli discloses that the excess neodecanoic acid was removed and the powder washed with toluene (Micheli, col 4, lines 11-13). 
In contrast, Micheli discloses in Batch 2 of the specific example discloses that the cake was ball milled with 400 ml of neodecanoic acid to form a fine powder (Micheli, col 4, lines 13-15). Thus, it is clear that Micheli is disclosing in Batch 1 of its specific example that there is no pulverizing process included, therefore Micheli meets the claim limitation. 




As to claim 19, Micheli discloses where a reduction-diffusion method is provided (Micheli, col 2, lines 45-46). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Micheli and Miyamoto as applied to claims 1 and 3-19 above, and further in view of JP S62188772 A (as cited on IDS with provided English translation) of Fujii and Joseph W. Newkirk, Heat Treatment of Powder Metallurgy Steels, Heat Treating of Irons and Steels, Vol 4D, ASM Handbook, Edited By Jon L. Dossett, George E. Totten, ASM International, 2014, p 253–273 hereinafter Newkirk.
As to claim 2, Micheli discloses the method of making the powder of claim 1, see rejection above, where the mixture is heated for six (6) hours in a controlled atmosphere furnace to a temperature of about 1000° C. to reduce the Nd2 O3 to Nd and diffuse it into the iron-boron (Micheli, col 3 line 64 – col 4 line 4). 
However, while Micheli discloses that the atmosphere is controlled, it does not explicitly disclose where the atmosphere is an inert gas atmosphere.
Fujii relates to a method for manufacturing a rare earth-iron-boron magnet (Fujii, pg. 1 of description translation, lines 9-10). Fujii discloses Example 1 where Nd2O3 powder 138.9 g, Ferroboron (B content: 57.5 v% t%) Powder 157.9 g, iron powder 103.5 g, cobalt powder 35.9 g, metal Ca powder 141.4 g were mixed in an Ar gas atmosphere (Fujii, pg. 3 of translation, lines 22-23). Fujii teaches that the reduction diffusion reaction is carried out in an inert gas or 
Newkirk relates to heat treatment of powder metallurgy parts (Newkirk, pg. 253, left column, first paragraph). Newkirk teaches that atmosphere control is critical to successful sintering (Newkirk, pg. 254, right column, first full paragraph). Newkirk teaches that if compacted powder is heated in air, rapid oxidation occurs, which would severely impair bond formation and resultant properties (Newkirk, pg. 254, right column, first full paragraph). Newkirk teaches that inert gases serve to prevent formation of any additional contaminants during heating (Newkirk, pg. 254, right column, first full paragraph). 
As Micheli discloses that the atmosphere is controlled but does not give parameters for the atmosphere, one of ordinary skill would naturally look to the art to determine what sort of atmosphere to use to carry out the process. As Micheli and Fujii both relate to reduction diffusion reactions for neodymium-iron-boron powder and both teach similar temperatures for carrying out the reduction diffusion reaction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an inert gas atmosphere as taught by Fujii into the reduction diffusion method of forming metal powder disclosed by Micheli, to prevent formation of any additional contaminants (Newkirk, pg. 254, right column, first full paragraph). 
This also constitutes combining prior art elements according to known methods to yield predicable results as the Fujii and Micheli relate to the same process for forming a metal powder at a similar temperature, a person of ordinary skill would expect the use of an inert atmosphere to work in the same way in Micheli as it does in Fujii, and by using the inert atmosphere prevent the contamination of the powder with undesired compounds, see MPEP 2143(I)(A).   


Claims 1-2, 4-8, 10-13, 16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over JP S62-188772 A (as cited on IDS with provided English translation) of Fujii. 
As to claims 1, 2, 4, 8, and 13, Fujii discloses a method for manufacturing a rare earth-iron-boron magnet, which is capable of directly obtaining a permanent magnet from a rare earth oxide or a halide which does not require a melting and casting step (Fujii, pg. 1 of translation, lines 9-12). Fujii discloses Example 1 where Nd2O3 powder 138.9 g, Ferroboron (B content: 57.5 v% t%) Powder 157.9 g, iron powder 103.5 g, cobalt powder 35.9 g, metal Ca powder 141.4 g were mixed in an Ar gas atmosphere (Fujii, pg. 3 of translation, lines 22-23; where Ca metal powder meets the claim limitation of a reducing agent). Fujii discloses the addition of CaF2 as a flux lowers the melting point of the slab and makes the separation of the slag significantly better (Fujii, pg. 3 of translation, lines 14-15). 
Fujii discloses that reduction diffusion reaction is carried out in an inert gas or non-oxidizing gas at 950 to 1400 ° C, preferably 1050 to 1200 ° C (Fujii, pg. 3 of translation, lines 10-11). Specifically in Example 1, Fujii discloses that the mixture is subjected to a reduction reaction in an iron crucible of Ca lining under the condition of 1080 ° C. × 1 hour, then furnace cooled to room temperature (Fujii, pg. 3 of translation, lines 24-25). Fujii teaches that the resultant N d --F e - B master alloy was pulverized to obtain a fine powder having an average particle size of 6 μm (Fujii, pg. 3 of translation, lines 27-29). 

With respect to claims 5-7, these claims further limit each of the categories of fluorides delineated in claim 1: a fluoride of a group 1 element, fluoride of a group 2 element, or a transition metal fluoride. However, these claims only further limit each of these groups in turn and do not change the original limitations in claim 1 which allows for selection of fluorides of any of these three groups. Thus, these claims do not require a group 1, group 2, or transition metal fluoride, but rather limit the choices within those groups that meet the earlier claim limitation. 
2 as a flux lowers the melting point of the slab and makes the separation of the slag significantly better (Fujii, pg. 3 of translation, lines 14-15; this meets the claim limitations as this is a fluoride of a group 2 element that is also recited in claim 6).

As to claim 10, Fujii does not explicitly disclose where there is a fluoride insulating film formed on the surface of the metal powder.
However, as noted above, Fujii discloses the method in claim 1.
The MPEP notes that “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
As Fujii discloses adding fluorides and carrying out a further heat treatment, there is a prima facie case that a fluoride film would be formed on the resulting powder.
Because the U.S. Patent and Trademark Office does not possess the lab facilities to make and test the product of the prior art, the burden shifts to the applicant to demonstrate otherwise.

As to claim 11, it is not clear what is meant by “the heated mixture is the molded body”, see 112(b) rejection above. For the purposes of applying prior art, Fujii’s disclosure where a cylindrical molded body of 10 mm φ X 5 mnat was obtained by molding in a magnetic field, and then calcined at 1150 ° C. for 2 hours will be interpreted as meeting the claim limitation as it discloses molding as well as a heat treatment that meets the claim limitations (Fujii, pg. 3 of translation, lines 29-30).


However, Fujii does disclose that the resultant N d --F e - B master alloy was pulverized to obtain a fine powder having an average particle size of 6 μm (Fujii, pg. 3 of translation, lines 27-29).
As the molded body is still a N d --F e - B master alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pulverize the molded body, thereby obtaining a fine powder having an average particle size of 6 μm (Fujii, pg. 3 of translation, lines 27-29).

As to claim 16, Fujii does not disclose a surface treating process and therefore meets the claim limitation.

As to claim 19, Fujii discloses that reduction diffusion reaction is carried out in an inert gas or non-oxidizing gas at 950 to 1400 ° C., preferably 1050 to 1200 ° C (Fujii, pg. 3 of translation, lines 10-11).

Claims 3, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP S62188772 A (as cited on IDS with provided English translation) of Fujii as applied to claims 1-2, 4-8, 10-13, 16 and 19 above, and further in view of JP 2012-142388 A (as cited on IDS with provided English translation) of Miyamoto.
As to claim 3, Fujii does not explicitly disclose where the metal powder is Nd2Fe14B. 
However, Fujii discloses a method of making a rare earth-iron-boron magnet (Fujii, pg. 1 of translation, lines 9-12) as well as making one with Neodymium (Fujii, pg. 3 of translation, lines 22-23). As a Nd2Fe14B powder is a function of the stoichiometry of the elements and Fujii already discloses making a magnetic powder from these elements, it would have been obvious Nd2O3 powder, Ferroboron Powder, and iron powder to make a Nd2Fe14B powder. 
	Miyamoto relates to a method for producing a rare earth magnet typified by a neodymium magnet, and more particularly to a method for producing a rare earth magnet having a high coercive force while ensuring a high magnetic flux density (Miyamoto pg. 1 of description translation, lines 10-12). Miyamoto teaches that rare earth magnets typified by neodymium magnets (Nd2Fe14B) are used in various applications as extremely
strong permanent magnets with high magnetic flux density (Miyamoto, pg. 1 of description translation, lines 15-16).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a neodymium magnet of Nd2Fe14B as taught by Miyamoto into the method of making a rare earth-iron-boron magnet as disclosed by Fujii, thereby producing an extremely strong permanent magnet with high magnetic flux density (Miyamoto, pg. 1 of description translation, lines 15-16).

Further, the MPEP notes that “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
As Fujii discloses the method of making a Neodymium powder as shown in the rejection of claim 1 above, there is a prima facie case that the method disclosed could be used to carry out the making of a Nd2Fe14B powder.

As to claim 9, Fujii does not explicitly disclose where the total content of the fluoride is 1 to 5 wt%. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of mixing the rare earth magnet material with a metal or alloy fluoride at 0.4% by mass or more of the mixed powder and hot plastic working as taught by Miyamoto into the method of making a rare earth magnet as disclosed by Fujii, thereby increasing the magnetic flux density and at the same time increase the coercive force by actively utilizing hot plastic processing for crystal orientation of the rare earth magnet (Miyamoto, pg. 2 of description translation, lines 7-9).
As Miyamoto discloses that the use of fluoride increases the magnetic flux density and at the same time increase the coercive force by actively utilizing hot plastic processing for crystal 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP 2144.05(I).
Thus, there is a prima facie case that the currently claimed range would be obvious in light of the disclosed range for fluoride in Miyamoto. 

As to claims 14 and 15, Fujii discloses a fine powder having an average particle size of 6 μm (Fujii, pg. 3 of translation, lines 27-29). Fujii discloses the addition of CaF2 as a flux lowers the melting point of the slab and makes the separation of the slag significantly better (Fujii, pg. 3 of translation, lines 14-15). Fujii discloses where the powder has a fluoride insulating film (see rejection of claim 10 above).  As Fujii discloses using CaF2, this meets the claim limitation of the fluoride insulating film including a fluoride of a group 2 element, see also claim 10 rejection above.
Fujii does not explicitly disclose where the metal powder is Nd2Fe14B.
However, Fujii discloses a method of making a rare earth-iron-boron magnet (Fujii, pg. 1 of translation, lines 9-12) as well as making one with Neodymium (Fujii, pg. 3 of translation, lines 22-23). As a Nd2Fe14B powder is a function of the stoichiometry of the elements and Fujii already discloses making a magnetic powder from these elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select amounts of Nd2O3 powder, Ferroboron Powder 157.9 g, and iron powder to make a Nd2Fe14B powder. 

	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a neodymium magnet of Nd2Fe14B as taught by Miyamoto into the method of making a rare earth-iron-boron magnet as disclosed by Fujii, thereby producing an extremely strong permanent magnet with high magnetic flux density (Miyamoto, pg. 1 of description translation, lines 15-16).

Further, the MPEP notes that “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
As Fujii discloses the method of making a Neodymium powder as shown in the rejection of claim 1 above, there is a prima facie case that the method disclosed could be used to carry out the making of a Nd2Fe14B powder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733